     Case 1:15-cv-01265-ABJ Document 169-1 Filed 01/04/21 Page 1 of 1
USCA Case #20-5244    Document #1871651      Filed: 11/17/2020  Page 1 of 1

                      United States Court of Appeals
                                 FOR T HE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________

No. 20-5244                                                       September Term, 2020
                                                                             1:15-cv-01265-ABJ
                                                        Filed On: November 17, 2020 [1871651]
Jacques Dieudonne Itong Miango,

                   Appellant

Micheline Lompo Miango, et al.,

                   Appellees

         v.

Democratic Republic of Congo, Embassy of
the Democratic Republic of the Congo, et al.,

                   Appellees

------------------------------

Consolidated with 20-5247, 20-5248

                                             ORDER

       By orders filed August 17, 2020, appellant Matala Kayaya in No. 20-5247 and
appellant Ouwo Likutu in No. 20-5248, were ordered to pay the $505 filing fee or file a
motion to proceed in forma pauperis by September 16, 2020. To date, no payment has been
made and no motion has been filed in Nos. 20-5247 and 20-5248. Upon consideration of the
foregoing, it is

       ORDERED that Nos. 20-5247 and 20-5248 be dismissed for lack of prosecution. See
D.C. Cir. Rule 38. It is

      FURTHER ORDERED that the consolidation of Nos. 20-5247 and 20-5248 with No.
20-5244 be terminated.

       The Clerk is directed to issue the mandate in Nos. 20-5247 and 20-5248 by January
4, 2021.

                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Tatiana A. Magruder
                                                               Deputy Clerk
